Citation Nr: 1136466	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-13 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent, prior to May 23, 2008, for posttraumatic stress disorder.  

2.  Entitlement to a rating greater than 50 percent, beginning May 23, 2008, for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to September 1963, and from August 1966 to May 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2011, the Veteran testified at a travel board hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  At the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304 (c) (2010).  

For the reasons discussed below, the issue certified to the Board by the RO has been recharacterized, and separated into two issues, as stated on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During his May 2011 Board hearing, the Veteran testified that it was his intent for his May 2008 statement, of record, to be a notice of disagreement to the July 2007 rating decision granting a 30 percent rating for posttraumatic stress disorder (PTSD).  Interpreting the Veteran's statement liberally, the Board finds that the May 2008 statement constituted a notice of disagreement.  As such, the issues have been recharacterized as stated on the title page of this decision.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (holding that VA must liberally construe all documents filed by a claimant).

Review of the claims file reveals that in his May 2008 statement, the Veteran indicated that he received treatment for his PTSD at the Austin Vet Center, specifically that he was treated at the facility from March 15, 2008 to the present time.  However, upon review, records have not been obtained from the facility mentioned above.  Since VA has notice of outstanding potential relevant records, VA has a duty to obtain those records.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c) (2010).  Additionally, VA records are considered part of the record on appeal since they are within VA's constructive possession.  As the Veteran's Vet Center records, particularly those dated prior to May 23, 2008, may be relevant to this appeal, attempts must be made to obtain and associate all outstanding records with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  

Accordingly, the appeal is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify all VA and non-VA health care providers that have treated him for his service-connected PTSD.  The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  

2.  Obtain and associate with the claims file all outstanding records of treatment pertaining to the Veteran's service-connected PTSD from the Austin Vet Center in Austin, Texas.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

3.  After accomplishing any additional development deemed appropriate, readjudicate the issues of entitlement to an initial rating greater than 30 percent, prior to May 23, 2008, for PTSD, and entitlement to a rating greater than 50 percent, beginning May 23, 2008, for PTSD.  If the benefit sought in connection with the claim remains denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case and given the opportunity to respond.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

